Ingraham, J. (concurring):
I concur with Mr. Justice O’Brien and wish to add that the judgment of Brett, J. A., in The Queen v. Keyn (2 Exch. Div. 124) correctly states the common law as to the jurisdiction of the State over the waters within a maritime league of the shore. That such was the common law of England has been expressly declared by Parliament and seems to be concurred in by the courts of England and the United States. (See note to this case in 5 Eng. Rul. Cas. 973.)
Judgment reversed, new trial ordered, costs to appellant to abide event.